Citation Nr: 1713850	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an extraschedular rating for postoperative residuals of left ankle fracture.  

2.  Entitlement to an extraschedular rating for peripheral neuropathy of the left lateral foot and ankle.

3.  Entitlement to an extraschedular rating for postoperative scars of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The September 2009 rating decision granted a temporary total disability rating for postoperative residuals of the left ankle fracture, effective from December 29, 2008, to February 1, 2009, and continued the previously assigned 10 percent rating thereafter.  In May 2016, the Board granted a 20 percent disability rating.  A December 2010 rating decision granted service connection for peripheral neuropathy of the left lateral foot and ankle and for postoperative scars of the left ankle, assigning an initial 10 percent rating for each disability.  As the assigned ratings do not represent the maximum ratings available, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2013, the Board remanded the case for further development.  In May 2016, the Board adjudicated the claims for increased rating for postoperative residuals of left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle, on a schedular basis.  The claims of entitlement to extraschedular ratings for postoperative residuals of left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle were remanded for additional development.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets further delay, but additional development is needed prior to disposition of the remaining claims.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson  v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In May 2016, the Board determined that the Veteran's symptomatology and significant occupational effects were not contemplated in the schedular evaluations assigned for the Veteran's left ankle/foot disabilities, and suggested that there may be marked interference with employment.  Specifically, in a March 2011 statement, the Veteran's representative noted that the Veteran reported that she was employed as a daycare provider and due to the pain and inability to walk she experiences as a result of her left foot disabilities, she had let all but one of her daycare clients go.  See March 2011 Statement of Accredited Representative in Appealed Case.  The December 2010 VA examiner also noted that the Veteran was a part-time daycare provider who stated that she had let all but one client go as a consequence of her left ankle problems.  See December 2010 VA examination report.  Accordingly, in light of Johnson, the Board remanded the case so that the RO could determine if referral for an extraschedular evaluation was warranted based on the collective impact of the Veteran's service-connected disabilities on her disability picture and whether it would render the schedular evaluations inadequate.

In an October 2016 supplemental statement of the case, the RO determined that there was no basis to refer the Veteran's case for extraschedular consideration, but it is unclear whether the collective impact of the Veteran's service-connected disabilities on the Veteran's disability picture was contemplated.  Indeed, it does not appear that the Veteran's service-connected postoperative residuals of left ankle fracture was considered in the RO's determination.  Therefore, the Board finds that another remand is appropriate.   

Accordingly, the case is REMANDED for the following action:

1.  Copies of any updated treatment records, VA and private, should be obtained and added to the claims folder, if necessary.

2.  In accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on her disability picture and whether it renders the schedular evaluations inadequate.  The collective impact of the Veteran's service-connected postoperative residuals of a left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle should be taken into consideration.  The Veteran's statements in her December 2010 VA examination report and her March 2011 statement submitted by her representative should also be contemplated in the determination.   

If the RO determines that referral is necessary, such referral should be made.

3.  Readjudicate the Veteran's claims for entitlement to extraschedular ratings for postoperative residuals of a left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle.  If any benefit on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




